        Case 4:19-cv-00225-JGZ Document 1 Filed 04/21/19 Page 1 of 7



1    Luis Ramirez (022653)
2    Consumer Rights Protection Center, LLC
     1425 W Elliot Rd #201
3    Gilbert, AZ 85233
4
     Phone: 480-426-1359
     Fax: 888-859-2861
5    lramirez@rlawcenter.com
6
     Attorneys for Plaintiff

7

8
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF ARIZONA
9
     Lance Swinney,                             )   Case No.:
10
                                                )
11   Plaintiffs,                                )   COMPLAINT -
                                                )   VIOLATION OF THE MAGNUSON
12
            vs.                                 )   MOSS WARRANTY ACT, COMMON
13                                              )   LAW BREACH OF WARRANTY,
     K.Z., Inc., Star RV, LLC.                  )   AND REVOCATION OF
14
                                                )   ACCEPTANCE
15   Defendants.                                )
                                                )
16
                                                )
17
            1.     The District Court has jurisdiction to hear this matter under 28 U.S.C.
18

19   §1331 as there is a federal question pursuant to the Magnuson-Moss Warranty Act, 15
20
     U.S.C. §2301 et seq. Jurisdiction is also conferred through 15 U.S.C. §2310(d) as the
21
     amount in controversy exceeds $50,000.00; and through diversity of citizenship. The
22

23   Court has pendent jurisdiction over the revocation and common law breach of warranty
24   claims.
25

26
            2.     Plaintiff, Lance Swinney (“Plaintiff”), is a consumer who made a purchase

27   in the State of Arizona.
28




                                            Complaint - 1
       Case 4:19-cv-00225-JGZ Document 1 Filed 04/21/19 Page 2 of 7



1           3.     Codefendant, KZ Inc. (“KZ”) is a foreign corporation authorized to do
2
     business in the State of Arizona.        KZ is engaged in the manufacture, assembly,
3

4
     integration, sale, supply and distribution of fully integrated trailers and attendant

5    warranties. KZ supplies its products and services to the Arizona consuming public
6
     through its authorized dealerships and repair agents,
7

8
            4.     Codefendant Star RV, LLC. Dba Frost RV (Frost) is an Arizona

9    corporation. Frost operates dealerships engaged in the sale and repair of recreational
10
     vehicles.
11
            5.     KZ unilaterally selected and then installed, integrated and modified all
12

13   components used to construct the subject Trailer.
14
            6.     On August 5, 2017, Plaintiff purchased from Frost a new 2017 K.Z. Venom
15
     VIN #4EZFH4030H6088608 (the “Venom”), manufactured, warranted and supplied by
16

17   KZ, for a total price of $101.521.10 plus accruing financed charges.
18
            7.     In connection with Plaintiff’s purchase of the Venom, KZ issued and
19
     supplied to Plaintiff its written warranty, which includes two (2) years coverage. KZ and
20

21   Frost intended Plaintiff to view the fact the Venom was “warranted” as an assurance of
22   the Venom’s quality, thereby inducing Plaintiff’s purchase. Frost additionally instructed
23
     Plaintiff that any issues or defects should be directed to KZ for repair.
24

25          8.     In addition, under the KZ repair or replacement warranty, KZ and its repair

26   agents and were required by common law and statute to perform adequate and competent
27
     repairs or replacements within a reasonable opportunity and time, as competent repairs
28




                                              Complaint - 2
        Case 4:19-cv-00225-JGZ Document 1 Filed 04/21/19 Page 3 of 7



1    within a reasonable opportunity/amount of time is the essential purpose of warranties
2
     restricted to repair or replacement of defective parts.
3

4
            9.     The Venom has experienced numerous defects and conditions, including

5    but not limited to: beds (2 repair attempts); rain sensors/fantastic fan (2 repair attempts);
6
     hydraulic gears, slide out, cabinet hinges, bedroom wall latches, bedroom blind, sofa,
7

8
     cargo door, folding table, refer operation on LP, fueling station wiring, trim,

9    delamination, spare tire winch cable, bathroom drawer, cabinet doors, counter top, and
10
     quick connect hose.
11
            10.    The Venom has been the repair shop 226+ days and counting. Despite its
12

13   excessive repair history, the Venom remains in a non-conforming defective condition.
14
            11.    The Venom’s numerous defects and its inadequate repairs constitute
15
     substantial impairment in the use and value of the subject Trailer to Plaintiff.
16

17          12.    Plaintiff has been further damaged by canceling several planned trips
18
     because of the defective condition of the Venom and by being without benefit of the use
19
     of a Trailer he paid for.
20

21          13.    Plaintiff provided KZ and Frost, through their authorized repair agents, a
22   sufficient opportunity to repair the defects, non-conformities and conditions within the
23
     Venom.
24

25          14.    Despite being given more than a reasonable number of attempts/reasonable

26   opportunity to cure said defects, non-conformities and conditions, KZ and Frost failed to
27
     do so. As such, the Venom’s warranty has failed its essential purpose.
28




                                               Complaint - 3
       Case 4:19-cv-00225-JGZ Document 1 Filed 04/21/19 Page 4 of 7



1             15.     KZ and Frost’s failure to correct said defects violates KZ and Frost’s
2
     statutory and common law duties to Plaintiff and the expectations created by KZ and
3

4
     Frost’s promotional documents and warranties.

5             16.     As a result of the failure to repair by KZ and Frost and their repair agents,
6
     the Venom cannot be utilized as intended by Plaintiff at the time of acquisition.
7

8
              17.     Plaintiff provided KZ and Frost additional written notification of the

9    defects within the subject Trailer and Plaintiff’s lawful demand for compensation.
10
              18.     Plaintiff has informed Frost of his revocation of acceptance of the Venom.
11
              19.     Plaintiff has been and will continue to be financially damaged due to KZ’s
12

13   and Frost’s failure to conform the Venom to its warranty as Plaintiff did not receive the
14
     basis of his bargain for a new Venom, but instead were saddled with an Venom riddled
15
     with defects akin to an improperly maintained high mileage used Trailer of a much lesser
16

17   value.
18
              20.     Plaintiff has met all legal and enforceable obligations and preconditions
19
     provided in KZ warranty and applicable law. As a direct and proximate result of KZ’s
20

21   failure to comply with its written warranty, statutory obligations, and common law duties,
22   Plaintiff has suffered damages and, in accordance with 15 U.S.C. §2310(d), Plaintiff is
23
     entitled to bring suit for such damages and other legal and equitable relief.
24

25            21.     Plaintiff demands a trial by jury.

26                                     COUNT I
27
                            BREACH OF WRITTEN WARRANTY
                    PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT:
28                                 CODEFENDANT KZ



                                                 Complaint - 4
       Case 4:19-cv-00225-JGZ Document 1 Filed 04/21/19 Page 5 of 7



1           22.    Plaintiff re-alleges and incorporates by reference paragraphs 1-21 in this
2
     Complaint.
3

4
            23.    Defendant KZ failed to comply with its duties and obligations under its

5    written warranty. Additionally, the warranty has failed of its essential purpose.
6
            24.    KZ did not repair the Venom’s defects and conditions within a reasonable
7

8
     number of attempts or time.

9           WHEREFORE, Plaintiff requests that the Court:
10
                   a. Enter judgment against KZ for all actual, incidental and consequential
11
                      damages to which Plaintiff is entitled;
12

13                 b. Grant Plaintiff all reasonable attorneys’ fees, litigation costs and
14
                      expenses pursuant to 15 U.S.C. §2310 (d)(2); and,
15
                   c. Grant all other relief deemed just and appropriate.
16

17                                  COUNT II
                         COMMON LAW BREACH OF WARRANTY
18
                                CODEFENDANT KZ
19
            25.    Plaintiff re-alleges and incorporates by reference paragraphs 1-21 in this
20

21   Complaint.
22          26.    KZ failed to comply with its duties and obligations under its written
23
     warranty. Additionally, the warranty has failed of its essential purpose.
24

25          27.    KZ did not repair the defects and conditions herein within a reasonable

26   number of attempts or time.
27
            WHEREFORE, Plaintiff prays for the following relief against Defendant KZ for
28
     its written warranty breach:


                                              Complaint - 5
       Case 4:19-cv-00225-JGZ Document 1 Filed 04/21/19 Page 6 of 7



1                 a. An award of diminution in value damages;
2
                  b. All incidental and consequential damages;
3

4
                  c. All attorneys’ fees, expert fees and court costs incurred during the

5                     commencement and prosecution of this matter pursuant to A.R.S. § 12-
6
                      341 and A.R.S. § 12-341.01; and,
7

8
                  d. All other relief deemed justified by this Court.

9                              COUNT III
           REVOCATION OF ACCEPTANCE PURSUANT TO A.R.S. § 47-2608
10
                          CODEFENDANT FROST
11
           28.    Plaintiff re-alleges and incorporates by reference paragraphs 1-21 of this
12

13   Complaint.
14
           29.    Frost’s tender of the Venom was substantially impaired to Plaintiff due to
15
     the unit’s defects and non-conformities.
16

17         30.    Plaintiff accepted the Venom on the reasonable assumption that any
18
     nonconformities within the Trailer would be seasonably cured.
19
           31.    The nonconformities have not been seasonably cured.
20

21         32.    Plaintiff’s acceptance of the Venom was reasonably induced by the
22   difficulty of discovering the Venom’s nonconformities before acceptance and by seller’s
23
     assurances regarding the quality of the Venom.
24

25         33.    Plaintiff’s revocation of acceptance occurred within a reasonable time after

26   discovering the grounds for revocation and before any substantial change in condition of
27
     the Trailer which was not caused by its own defects.
28
           34.    Plaintiff has notified Frost of the revocation.


                                                Complaint - 6
           Case 4:19-cv-00225-JGZ Document 1 Filed 04/21/19 Page 7 of 7



1             WHEREFORE, pursuant to A.R.S. §47-2608, Plaintiff prays that Frost be ordered
2
     to:
3

4
                    a. Accept Plaintiff’s revocation of acceptance, return all monies paid

5                      towards the subject Trailer and remove any outstanding loan balance in
6
                       exchange for return of the Trailer;
7

8
                    b. Pay all reasonable court costs and attorneys’ fees pursuant to A.R.S.

9                      §12-341 and A.R.S. §12-341.01;
10
                    c. Provide any other relief deemed just and appropriate.
11

12

13                  RESPECTFULLY SUBMITTED this 21st day of April, 2019.
14

15                                             By: /s/ Luis Ramirez
                                                      Luis Ramirez
16
                                                      Consumer Rights Protection Center
17                                                    1425 W Elliot Rd #201
                                                      Gilbert, AZ 85233
18
                                                      Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28




                                              Complaint - 7
